Name: Commission Regulation (EEC) No 2484/81 of 26 August 1981 on the supply of common wheat to the Kingdom of Morocco as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 244/ 18 27. 8 . 81Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2484/81 of 26 August 1981 on the supply of common wheat to the Kingdom of Morocco as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (7) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (*), as last amended by Regulation (EEC) No 1949/81 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (5), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, by its Decision 81 /592/EEC of 27 July 1981 (6), the Council of the European Communities has expressed its intention to grant, as an emergency Community measure, 7 500 tonnes of cereals to the Kingdom of Morocco under its food-aid programme for 1981 ; HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 August 1981 . For the Commission Poul DALSAGER Member of the Commission 0) OJ No L 281 , 1 . 11 . 1975, p . 1 . (') OJ No L 198 , 20 . 7. 1981 , p. 2 . (3 ) OJ No L 281 , 1 . 11 . 1975, p . 89 . (4) OJ No 106, 30 . 10 . 1962, p . 2553/62. (5 ) OJ No L 263 , 19 . 9 . 1973, p . 1 . ( b) OJ No L 219, 5 . 8 . 1981 , p . 12. ( 7) OJ No L 192, 26 . 7 . 1980, p . 11 . 27. 8 . 81 Official Journal of the European Communities No L 244/19 ANNEX I 1 . Programme : 1981 2. Recipient : The Kingdom of Morocco 3 . Place or country of destination : Morocco 4. Product to be mobilized : common wheat 5 . Total quantity : 7 500 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interpro ­ fessionnel des cÃ ©rÃ ©ales (ONIC), 21 , Avenue Bosquet, Paris 7e (telex OFIBLE 270 807 F) 8 . Method of mobilizing the product : intervention 9. Characteristics of the goods : the common wheat must be of fair and merchantable quality and correspond at least to the minimum quality required for intervention at the reference price (humidity 1 5-5 %) 10 . Packaging :  in new bags ( J )  jute sacks of a minimum weight of 600 g or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking of the bags : letters at least 5 cm high : 'Froment tendre / Don de la CommunautÃ © Ã ©conomique europÃ ©enne au royaume du Maroc / Ã distribuer gratuitement' 1 1 . Port of shipment : a Community port 1 2. Delivery stage : cif 13 . Port of landing : Casablanca 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 4 September 1981 16 . Shipment period : 15 to 30 September 1981 1 7 . Security : 6 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty ba^s of the same quality as those containing the goods, with the marking followed by a capital 'R . No L 244/20 Official Journal of the European Communities 27. 8 . 81 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Indskibningshavn MÃ ¦ngde til levering cif (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Verschiffungshafen Nach cif zu bringende Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ cif Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Port of shipment Tonnage cif Address of store Town at which stored NumÃ ©ro du lot Port d'embarquement Tonnage Ã mettre en caf Nom et adresse du stockeur Lieu de stockage Numero della partita Porto d' imbarco Tonnellaggio da mettere in cif Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Cif aan te leveren hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 FÃ ¦llesskabshavne 4 800 Agri-Cher, Avord ( 18800) Hafen der route de la CharitÃ ©, Gemeinschaft Bourges ( 18000) Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  2 Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  2 700 Union du Cher, Moulins-sur-YÃ ¨vre Community port boÃ ®te postale 4052 ( 18000) Port de la Bourges Cedex ( 18000) CommunautÃ © Porto della ComunitÃ Haven van de Gemeenschap